DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims, 3, 6, 8 and 9, the claimed recitation of “and/or” renders the scope of the claim unclear since it is not clear if a combination or alternative of elements is intended by such recitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vengroff et al (US 2017/0243515) in view of Beifuss et al (US 2015/0042453) and Baarman et al (US 2012/0000903).
Vengroff shows the method claimed including a cooking system with a heating system (46) having a cook top, cook ware (86), and a mobile device (14), the mobile device transmitting a process instruction such as a cooking instruction/recipe which is received by the heating system (para 0096, 0116), the heating system is in communication with the cookware where the cookware includes an auxiliary device (313; also, see Figure 1B, 2-4 and 12) used for confirming an action to execute a step in the recipe (para 0220, 0231). But, Vengroff does not explicitly show a hob and the hob receiving a confirmation message from the cookware to execute the  process instruction of the mobile device. 
Beifuss shows a cooktop including a hob which is a known cooking surface/top in the art. 
Baarman shows it is known to provide a cookware that is communication with a heating source (2), which also shows a hob, wherein the cookware includes an user interface that is in communication with the heating source to execute cooking operations (para 0067). 
In view of Beifuss and Baarman, it would have been obvious to one of ordinary skill in the art to adapt Vengroff with a hob as a cooktop which is well known in the art wherein the cookware further includes an interface that allows a user to confirm an cooking operation that is executed by the hob heating source to perform the cooking recipe/instruction provided by the mobile device to predictably meet the cooking operations desired by the user.
With respect to claims 2-4, Vengroff shows the cookware having the auxiliary button device (319, 323, 325) that prompts the user to carry out the confirmation (para 0212) wherein the button device can be a touch screen, microphone, or a vibration sensor which allows the instruction to be carried out acoustically or haptically.
With respect to claim 5, Vengroff shows it is known to pair the heating system and a cooking system including the cookware (para 0199). 
With respect to claims 6 and 9, Vengroff shows it is known for a cooking instruction to include a time/cooking duration (para 0132) wherein as the auxiliary button system (300) allows a user to confirm an action with respect to execution of a step in the recipe (para 0220), it would have been obvious to prompt or inform a user to further carry out  and confirm a next step of the cooking recipe, after the expiration of the duration, to further process the desired cooking instruction/recipe as desired by the user.  
With respect to claims 7 and 8, Vengroff further shows the mobile device (Figure 2) having the auxiliary button device button device (319, 323, 325) that prompts the user to carry out the confirmation (para 0212) wherein the button device can be a touch screen, microphone, or a vibration sensor which allows the instruction to be carried out acoustically or haptically. 
With respect to claim 10, Vengroff further shows that the heating system (Figure 10) having a hob as modified by Beifuss and Baarman can include the auxiliary button device to confirm (para 0220) and execute the process instruction of the mobile device.   
With respect to claim 11, Vengroff further shows the mobile device (14) that is in communication with the heating system having a hob, modified by Beifuss and Baarman, wherein the mobile device includes a display that shows a cooking instruction or step has been completed or confirm on the cookware or on the hob. Also, see para 0131 to 0136. 
With respect to claims 12-14, Vengroff shows a hob as modified by Beifuss and Baarman wherein Vengroff shows a cookware and the cooking system having an inductive cooking system (also, see para 0094). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761